Name: 79/210/EEC: Commission Decision of 2 February 1979 denying the appellation of 'scientific character' to an apparatus described as 'Revco freezer, type ULT 1785', including a thermometer, a liquid nitrogen expansion valve and various attachments
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  food technology;  mechanical engineering
 Date Published: 1979-02-21

 Avis juridique important|31979D021079/210/EEC: Commission Decision of 2 February 1979 denying the appellation of 'scientific character' to an apparatus described as 'Revco freezer, type ULT 1785', including a thermometer, a liquid nitrogen expansion valve and various attachments Official Journal L 044 , 21/02/1979 P. 0025 - 0025 Greek special edition: Chapter 02 Volume 7 P. 0064 COMMISSION DECISION of 2 February 1979 denying the appellation of "scientific character" to an apparatus described as "Revco freezer, type ULT 1785" including a thermometer, a liquid nitrogen expansion valve and various attachments (79/210/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 19 August 1978, the Belgian Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether the apparatus described as "Revco freezer, type ULT 1785" including a thermometer, a liquid nitrogen expansion valve and various attachments should be considered as a scientific apparatus, and if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75 a group of experts composed of representatives of all the Member States met on 13 December 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is a freezer capable of obtaining ultra low temperatures and used more especially to store mutant strains of yeast; Whereas it is an apparatus which as well as being used for research purposes may also be used to freeze and store the most varied types of product ; whereas it is therefore a multi-purpose apparatus which in itself does not possess particular features that make it specially suitable for pure scientific research ; whereas it cannot therefore be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Revco freezer, type ULT 1785" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 February 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.